 



Exhibit 10.17
INTEL CORPORATION
2004 EQUITY INCENTIVE PLAN
TERMS AND CONDITIONS RELATING TO NONQUALIFIED STOCK OPTIONS GRANTED ON AND AFTER
JANUARY
18, 2006 UNDER THE INTEL CORPORATION 2004 EQUITY INCENTIVE PLAN FOR GRANTS
FORMERLY KNOWN AS ELTSOP GRANTS

1.   TERMS OF OPTION       The following terms and conditions (these “Terms”)
apply to Nonqualified Stock Options granted to U.S. employees under the Intel
Corporation 2004 Equity Incentive Plan (the “2004 Plan”) for grants formerly
known as ELTSOP grants.   2.   NONQUALIFIED STOCK OPTION       The option is not
intended to be an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”) and will be interpreted
accordingly.   3.   OPTION PRICE       The exercise price of the option (the
“option price”) is 100% of the market value of the common stock of Intel
Corporation (“Intel” or the “Corporation”), $.001 par value (the “Common
Stock”), on the date of grant, as specified in the Notice of Grant. “Market
value” means the average of the highest and lowest sales prices of the Common
Stock as reported by NASDAQ.   4.   TERM OF OPTION AND EXERCISE OF OPTION      
To the extent the option has become exercisable (vested) during the periods
indicated in the Notice of Grant and has not been previously exercised, and
subject to termination or acceleration as provided in these Terms and the
requirements of these Terms, the Notice of Grant and the 2004 Plan, you may
exercise the option to purchase up to the number of shares of the Common Stock
set forth in the Notice of Grant. Notwithstanding anything to the contrary in
Section 5 or Sections 7 through 9 hereof, no part of the option may be exercised
after ten (10) years from the date of grant.       The process for exercising
the option (or any part thereof) is governed by these Terms, the Notice of
Grant, the 2004 Plan and your agreements with Intel’s stock plan administrator.
Exercises of stock options will be processed as soon as practicable. The option
price may be paid (a) in cash, (b) by arrangement with Intel’s stock plan
administrator which is acceptable to Intel where payment of the option price is
made pursuant to an irrevocable direction to the broker to deliver all or part
of the proceeds from the sale of the shares of the Common Stock issuable under
the option to Intel, (c) by delivery of any other lawful consideration

1.



--------------------------------------------------------------------------------



 



    approved in advance by the Committee of the Board of Directors of Intel
established pursuant to the 2004 Plan (the “Committee”) or its delegate, or
(d) in any combination of the foregoing. Fractional shares may not be exercised.
Shares of the Common Stock will be issued as soon as practicable. You will have
the rights of a stockholder only after the shares of the Common Stock have been
issued. For administrative or other reasons, Intel may from time to time suspend
the ability of employees to exercise options for limited periods of time.      
Notwithstanding the above, Intel shall not be obligated to deliver any shares of
the Common Stock during any period when Intel determines that the exercisability
of the option or the delivery of shares hereunder would violate any federal,
state or other applicable laws.       Notwithstanding anything to the contrary
in these Terms or the applicable Notice of Grant, Intel may reduce your unvested
options if you change classification from a full-time to a part-time employee.  
    IF AN EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKDAY, YOU MUST EXERCISE
YOUR OPTIONS BEFORE 3:45 P.M. NEW YORK TIME ON THE EXPIRATION DATE.       IF AN
EXPIRATION DATE DESCRIBED HEREIN FALLS ON A WEEKEND OR ANY OTHER DAY ON WHICH
THE NEW YORK STOCK EXCHANGE (“NYSE”) IS NOT OPEN, YOU MUST EXERCISE YOUR OPTIONS
BEFORE 3:45 P.M. NEW YORK TIME ON THE LAST NYSE BUSINESS DAY PRIOR TO THE
EXPIRATION DATE.   5.   LEAVES OF ABSENCE

  (a)   Except as expressly provided otherwise in this Agreement, if you take a
personal leave of absence (“PLOA”), the option will be exercisable only to the
extent and during the times specified in this Section 5:

  (1)   If the duration of the PLOA is 365 days or less, you may exercise any
part of the option that vested prior to the commencement of the PLOA at any time
during the PLOA. If the duration of the PLOA is greater than 365 days, any part
of the option that had vested prior to the commencement of the PLOA and that has
not been exercised will terminate on the 365th day of the PLOA.     (2)   If the
duration of the PLOA is less than thirty (30) days:

  a.   The exercisability of any part of the option that would have vested
during the PLOA shall be deferred until the first day that you return to work
(i.e., the date that the PLOA is terminated); and

2.



--------------------------------------------------------------------------------



 



  b.   Any part of the option that had not vested at the commencement of the
PLOA and would not have vested during the PLOA shall vest in accordance with the
normal schedule indicated in the Notice of Grant and shall not be affected by
the PLOA.

  (3)   If the duration of the PLOA equals or exceeds thirty (30) days, the
exercisability of each part of the option scheduled to vest after commencement
of the PLOA shall be deferred for a period of time equal to the duration of the
PLOA, however, in no event shall the term of the option be extended beyond ten
(10) years from the date of grant. If you terminate employment after returning
from the PLOA but prior to the end of such deferral period, you shall have no
right to exercise any unvested portion of the option, except to the extent
provided otherwise in Sections 8 and 9 hereof, and such option shall terminate
as of the date that your employment terminates.     (4)   If you terminate
employment with the Corporation during a PLOA:

  a.   Any portions of the option that had vested prior to the commencement of
the PLOA shall be exercisable in accordance with Sections 7 through 9 hereof, as
applicable; and     b.   Any portions of the option that had not vested prior to
the commencement of the PLOA shall terminate, except to the extent provided
otherwise in Sections 8 and 9 hereof.

  (b)   If you take an approved Leave of Absence (“LOA”) other than a PLOA under
Intel Leave Guidelines, the vesting of your options shall be unaffected by such
absence and will vest in accordance with the schedule set forth in the Notice of
Grant.

6.   SUSPENSION OR TERMINATION OF OPTION FOR MISCONDUCT       If you have
allegedly committed an act of misconduct as defined in the 2004 Plan, including,
but not limited to, embezzlement, fraud, dishonesty, unauthorized disclosure of
trade secrets or confidential information, breach of fiduciary duty or
nonpayment of an obligation owed to the Corporation, an Authorized Officer, as
defined in the 2004 Plan, may suspend your right to exercise the option, pending
a decision by the Committee (or Board of Directors, as the case may be) or an
Authorized Officer to terminate the option. The option cannot be exercised
during such suspension or after such termination.

3.



--------------------------------------------------------------------------------



 



7.   TERMINATION OF EMPLOYMENT       Except as expressly provided otherwise in
this Agreement, if your employment by the Corporation terminates for any reason,
whether voluntarily or involuntarily, other than death, Disablement (defined
below), or discharge for misconduct, you may exercise any portion of the option
that had vested on or prior to the date of termination at any time prior to
ninety (90) days after the date of such termination. The option shall terminate
on the 90th day to the extent that it is unexercised. All unvested stock options
shall be cancelled on the date of employment termination, regardless of whether
such employment termination is voluntary or involuntary.       For purposes of
this Section 7, your employment is not deemed terminated if, prior to sixty
(60) days after the date of termination from Intel or a Subsidiary, you are
rehired by Intel or a Subsidiary on a basis that would make you eligible for
future Intel stock option grants, nor would your transfer from Intel to any
Subsidiary or from any one Subsidiary to another, or from a Subsidiary to Intel
be deemed a termination of employment. Further, your employment with any
partnership, joint venture or corporation not meeting the requirements of a
Subsidiary in which Intel or a Subsidiary is a party shall be considered
employment for purposes of this provision if either (a) the entity is designated
by the Committee as a Subsidiary for purposes of this provision or (b) you are
designated as an employee of a Subsidiary for purposes of this provision.   8.  
DEATH       Except as expressly provided otherwise in this Agreement, if you die
while employed by the Corporation, the executor of your will, administrator of
your estate or any successor trustee of a grantor trust may exercise the option,
to the extent not previously exercised and whether or not vested on the date of
death, at any time prior to 365 days from the date of death.       Except as
expressly provided otherwise in this Agreement, if you die prior to ninety (90)
days after terminating your employment with the Corporation, the executor of
your will or administrator of your estate may exercise the option, to the extent
not previously exercised and to the extent the option had vested on or prior to
the date of your employment termination, at any time prior to 365 days from the
date of your employment termination.       The option shall terminate on the
applicable expiration date described in this Section 8, to the extent that it is
unexercised.   9.   DISABILITY       Except as expressly provided otherwise in
this Agreement, following your termination of employment due to Disablement, you
may exercise the option, to

4.



--------------------------------------------------------------------------------



 



       the extent not previously exercised and whether or not the option had
vested on or prior to the date of employment termination, at any time prior to
365 days from the date of determination of your Disablement as described in this
Section 9; provided, however, that while the claim of Disablement is pending,
options that were unvested at termination of employment may not be exercised and
options that were vested at termination of employment may be exercised only
during the period set forth in Section 7 hereof. The option shall terminate on
the 365th day from the date of determination of Disablement, to the extent that
it is unexercised. For purposes of this Agreement, “Disablement” shall be
determined in accordance with the standards and procedures of the then-current
Long Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, and in the event you are not a participant in a then-current Long
Term Disability Plan maintained by the Corporation or the Subsidiary that
employs you, “Disablement” shall have the same meaning as disablement is defined
in the Intel Long Term Disability Plan, which is generally a physical condition
arising from an illness or injury, which renders an individual incapable of
performing work in any occupation, as determined by the Corporation.

10.   INCOME TAXES WITHHOLDING       Nonqualified stock options are taxable upon
exercise. To the extent required by applicable federal, state or other law, you
shall make arrangements satisfactory to Intel for the satisfaction of any
withholding tax obligations that arise by reason of an option exercise and, if
applicable, any sale of shares of the Common Stock. Intel shall not be required
to issue shares of the Common Stock or to recognize any purported transfer of
shares of the Common Stock until such obligations are satisfied. The Committee
may permit these obligations to be satisfied by having Intel withhold a portion
of the shares of the Common Stock that otherwise would be issued to you upon
exercise of the option, or to the extent permitted by the Committee, by
tendering shares of the Common Stock previously acquired.   11.  
TRANSFERABILITY OF OPTION       Unless otherwise provided by the Committee, each
option shall be transferable only

  (a)   pursuant to your will or upon your death to your beneficiaries, or    
(b)   by gift to your Immediate Family (defined below), partnerships whose only
partners are you or members of your Immediate Family, limited liability
companies whose only shareholders are you or members of your Immediate Family,
trusts established solely for the benefit of you or members of your Immediate
Family, or private, charitable foundations in which you or members of your
Immediate Family control the management of the foundation’s assets.

5.



--------------------------------------------------------------------------------



 



For purposes of these Terms, “Immediate Family” is defined as your spouse or
domestic partner, children, grandchildren, parents or siblings.
With respect to transfers by gift, options are transferable to private,
charitable foundations only to the extent the options are vested at the time of
transfer. Options may be transferred by gift to partnerships, limited liability
companies, or trusts in accordance with subsection (b) above, whether or not
vested at the time of transfer. Any purported assignment, transfer or
encumbrance that does not qualify under subsections (a) and (b) above shall be
void and unenforceable against the Corporation.
Any option transferred by you pursuant to this section shall not be transferable
by the recipient except by will or the laws of descent and distribution.
The transferability of options is subject to any applicable laws of your country
of residence or employment.

12.   DISPUTES       The Committee or its delegate shall finally and
conclusively determine any disagreement concerning your option.   13.  
AMENDMENTS       The 2004 Plan and the option may be amended or altered by the
Committee or the Board of Directors of Intel to the extent provided in the 2004
Plan.   14.   THE 2004 PLAN AND OTHER AGREEMENTS; OTHER MATTERS

  (a)   The provisions of these Terms and the 2004 Plan are incorporated into
the Notice of Grant by reference. Certain capitalized terms used in these Terms
are defined in the 2004 Plan.         These Terms, the Notice of Grant and the
2004 Plan constitute the entire understanding between you and the Corporation
regarding the option. Any prior agreements, commitments or negotiations
concerning the option are superseded.         The grant of an option to an
employee in any one year, or at any time, does not obligate Intel or any
Subsidiary to make a grant in any future year or in any given amount and should
not create an expectation that Intel or any Subsidiary might make a grant in any
future year or in any given amount.     (b)   Options are not part of your
employment contract (if any) with the Corporation, your salary, your normal or
expected compensation, or other remuneration for any purposes, including for
purposes of computing severance pay or other termination compensation or
indemnity.

6.



--------------------------------------------------------------------------------



 



  (c)   Notwithstanding any other provision of these Standard Terms, if any
changes in the financial or tax accounting rules applicable to the options
covered by these Standard Terms shall occur which, in the sole judgment of the
Committee, may have an adverse effect on the reported earnings, assets or
liabilities of the Corporation, the Committee may, in its sole discretion,
modify these Standard Terms or cancel and cause a forfeiture with respect to any
unvested options at the time of such determination.     (d)   Nothing contained
in these Standard Terms creates or implies an employment contract or term of
employment upon which you may rely.     (e)   To the extent that the option
refers to the Common Stock of Intel Corporation, and as required by the laws of
your residence or employment, only authorized but unissued shares thereof shall
be utilized for delivery upon exercise by the holder in accord with the terms
hereof.     (f)   Because this Agreement relates to terms and conditions under
which you may purchase Common Stock of Intel, a Delaware corporation, an
essential term of this Agreement is that it shall be governed by the laws of the
State of Delaware, without regard to choice of law principles of Delaware or
other jurisdictions. Any action, suit, or proceeding relating to this Agreement
or the option granted hereunder shall be brought in the state or federal courts
of competent jurisdiction in the State of California.

7.